
	

113 S1289 IS: To retain the existing vehicle weight limitations for vehicles traveling along any segment of U.S. Highway 78 within Mississippi after such segment is incorporated into the Interstate Highway System.
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1289
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Mr. Cochran (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To retain the existing vehicle weight limitations for
		  vehicles traveling along any segment of U.S. Highway 78 within Mississippi
		  after such segment is incorporated into the Interstate Highway
		  System.
	
	
		1.Retention of vehicle weight
			 limitations on U.S. Highway 78Section 127(a) of title 23, United States
			 Code, is amended—
			(1)by redesignating
			 paragraph (12) as paragraph (13); and
			(2)by inserting
			 after paragraph (11) the following:
				
					(12)With respect to
				all segments of the Interstate Highway System within Mississippi that were
				previously designated as U.S. Highway 78, the single axle weight, tandem axle
				weight, gross vehicle weight, and bridge formula limits set forth in paragraph
				(2) shall not apply to a vehicle using any such segment if the vehicle could
				have legally operated on such segment before it was designated as part of the
				Interstate Highway
				System.
					.
			
